Citation Nr: 1501428	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-27 780	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1966 to September 1968; and from November 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  



FINDINGS OF FACT

1.  Bilateral hearing loss was identified on the examination when the Veteran was accepted for service and the disability did not increase in severity during service.

2.  The Veteran's tinnitus disability has not been shown to be etiologically related to active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 1112, 1153 (West 2014); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309 (2014).

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In November 2013, the Board remanded the matter and instructed the Appeals Management Center (AMC) to send the Veteran a VCAA notice letter with respect to his claims of service connection for bilateral hearing loss and tinnitus.  The Board instructed that the letter should state what evidence was necessary to substantiate the claims in compliance with VCAA requirements.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  This notice letter was sent to the Veteran in December 2013.  The timing deficiency with regard to the notice was cured by re-adjudication of the claims in a supplemental statement of the case issued in August 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The record shows the Board's remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist the Veteran in the development of claims includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in November 2011 in relation to his claims.  With respect to the claim of service connection for tinnitus, the examination addressed the pertinent criteria, and there is no argument or indication that it is inadequate.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection

Establishing service connection generally requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Certain chronic diseases, including diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA has taken the position that sensorineural hearing loss and tinnitus, as diseases of the central nervous system, are a chronic disease subject to presumptive service connection and the continuity provisions of 38 C.F.R. § 3.303(b).  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.  Similar reasoning would apply to tinnitus, and lead to the conclusion that this disability is also an organic disease of the nervous system and is treated as a listed chronic disease.  The Veteran's hearing loss has been diagnosed as sensorineural and the Board finds it qualifies as a chronic disease; the continuity of symptoms must be considered for the claim for service connection for tinnitus.

Service connection for listed chronic diseases may be shown by demonstrating a continuity of symptomatology dating to service.  38 C.F.R. § 3.303(b); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).

III.  Analysis


Hearing Loss

Pre-induction reports dated in November 1965 and September 1966 from the service department show that the Veteran's hearing was listed as "1" indicative of no disability.  On the November 1966; examination for induction into service; however, twos audiometric tests reported hearing loss as defined in 38 C.F.R. § 3.385.  Test I showed puretone thresholds of 25, 30, 25, and 40 dB at 500, 1000, 2000, and 4000 Hz in the right ear; and 35, 35, 20, and 55 dB at 500, 1000, 2000, 4000 Hz in the left ear.  Test "II" showed puretone thresholds of 30, 15, 15, and 40 dB at 500, 1000, 2000, and 4000 in the right ear; and 20, 15, 5, and 50 dB at 500, 1000, 2000, and 4000 Hz in the left ear.  

The August 1968 separation examination recorded puretone threshold in the right and left ear at 0 decibels (dB) at 500, 1000 and 2000 Hz; and puretone thresholds in the right and left ear at 20 dB at 4000 Hz.  

The Veteran underwent a VA audiology consultation in September 2011.  He reported occasional difficulty understanding others in the context of noise.  The onset of hearing loss was "gradual military service."  The Veteran reported constant tinnitus that had begun many years ago, but of unknown onset.  A history of military noise exposure was reported.  The audiologist recommended that the Veteran file a claim for VA benefits.

At a VA examination in November 2011, the examiner found current sensorineural hearing loss, as defined by VA; and tinnitus.  The examiner opined that the current hearing loss was less likely than not caused or the result of an event in military service.  The examiner's opinion was based on the fact that induction and separation examinations showed pre-existing hearing loss with no threshold shift.  The examiner also noted the absence of any in-service complaints of hearing change and the absence of complaints on the separation examination.

The Veteran has contended that his current hearing loss was the result of exposure to the noise from M14 rifles during basic training; and that he was essentially prohibited from reporting hearing loss during this period.  Hearing loss was manifested "as early as I can remember as 1975."

Analysis

For VA purposes impaired hearing constitutes a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less. 38 C.F.R. § 3.385 (2014).

The Veteran is presumed to have been in sound condition when he was inducted into service, except for conditions noted on the examination when he was accepted for service.  38 U.S.C.A. § 1111.  The Veteran's induction examination documented findings of hearing loss disability as defined by 38 C.F.R. § 3.385.  Accordingly, the presumption of soundness is not for application.

For pre-existing disabilities, service connection requires aggravation in service.  38 U.S.C.A. § 1153.  Aggravation will be presumed when the disability increased in service in service, absent a finding that the increase was due to natural progression,  38 C.F.R. § 3.306(a) (2014).  Aggravation will not be conceded unless the disability underwent an increased in service.  38 C.F.R. § 3.306(b) (2014).

As the VA examiner pointed out, the Veteran's pre-existing hearing loss actually appears to have decreased in service, as shown by audiology testing.  The service treatment records do not suggest that the pre-existing disability increased in service.  The Veteran's notice of disagreement could be read as contending there was an increase in his disability as the result of noise exposure in basic training.  The audiology tests; however, demonstrate no underlying or permanent increase in hearing loss during service.  The VA examiner considered this evidence and concluded that there was no increase in the pre-existing disability in service.  The Veteran's statement indicates that he did not become aware of any increase in disability until approximately 1975.

The weight of the evidence is against finding that the pre-existing disability increased in severity during service.  The presumption of aggravation or reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.306(a).

Tinnitus

During the pendency of the appeal, the Veteran was shown to have a tinnitus disability.  Specifically, he reported experiencing tinnitus, or ringing in his ears. He was competent to identify tinnitus, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Second, an in-service incurrence or injury is shown by the Veteran's reports of in-service acoustic trauma.  He reported that during service he was exposed to acoustic trauma the firing of weapons during training, and from being exposed to high decibel noise as a radio relay attendant.  See July 2011 Claim and December 2011 Notice of Disagreement (NOD).  His reports are consistent with the circumstances of his service and are deemed credible and presumed to have occurred.  See 38 U.S.C.A. § 1154(b) (West 2014).

The next question for consideration is whether the Veteran's tinnitus is related to such in-service exposure.  Initially, the Board finds the preponderance of the evidence weighs against a link, between his current tinnitus and service.

Service treatment records are absent findings, complaints of, or treatment for tinnitus.  On VA examination in November 2011, the Veteran reported that his tinnitus disability had been "present forever".  The Veteran stated in his NOD; however, that he first recalled experiencing tinnitus in the late 1970s to the early 1980s; and in the audiology consultation it was noted that he could not recall a specific onset of tinnitus.  The examiner opined that the Veteran's tinnitus was less likely than not related to the his in-service noise exposure due the lack of complaints while in service and also due to tinnitus history being reported with no report of date/circumstance to a military event.  

While the Veteran himself has stated his tinnitus is related to active service, and is competent to report symptoms observable to a layperson, e.g., ringing in the ears, he has not explicitly reported any continuity of symptomatology, and his inability to recall when the tinnitus began weights against finding a continuity of symptomatology.  He did not otherwise provide competent evidence of a link to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As a chronic disease, service connection for tinnitus could be established if the condition was demonstrated in service and at any time thereafter or to a compensable degree within one year of service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

As noted above, the Veteran has stated that tinnitus did not have its onset in service and began several years after service.  Therefore, there was no continuity of symptomatology and service connection is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40. 

Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus, reasonable doubt does not arise and the claim is denied. See 38 U.S.C.A. § 5107. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


